HOUGH, Circuit Judge
(dissenting). This record shows no doubted or contradicted fact; yet it is said that the case must go to the jury. It seems to me the reasons why it should not are sufficiently set forth in Judge Woodward’s opinion in the Appellate Division. But it is fundamentally wrong to use a jury to evade decision, and by no one has the point been better put than by Justice Holmes, as follows:
“It is a featureless generality that the defendant was bound to use such care as a prudent man would use under the circumstances; and this gener*618ality ought to be continually giving place to the specific one that he was hound to use this or that precaution under these or those circumstances. The standard which the defendant in tort was bound to come up to was a standard of specific acts or omissions with reference to the specific circumstances in which he found himself. If in the whole department of intentional wrong the courts arrived at no further utterance than the question of negligence, and left every case without rudder or compass to the jury, they would simply confess their inability to state a very large part of the law which they require the defendant to know, and would assert by implication that nothing could be learned by experience.” Holmes’ Common Law, p. 111.